Citation Nr: 1732283	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-28 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative joint disease of the right ankle, status post healed fracture of the right medial malleolus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in New Orleans, Louisiana. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his service-connected degenerative joint disease of the right ankle, status post healed fracture of the right medial malleolus.  Unfortunately, the Board finds that additional development is necessary before this claim can be adjudicated on the merits.  

The Veteran was last provided with a VA examination relevant to his service-connected right ankle disability in May 2013, over four years ago, at which time he was diagnosed as having osteoarthritis of the right ankle and right foot, status post right ankle fracture.  However, evidence added to the record since that time suggests that the Veteran's service-connected ankle disability has worsened in severity.  In correspondence dated in September 2013, the Veteran's private podiatrist opined that it was more likely than not that his right ankle condition had worsened with time.  In a January 2014 VA podiatry consultation note, the Veteran discussed continuing treatment by a private podiatrist and additional diagnoses of the ankle rendered by that podiatrist.  

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet.App. 315 (1992); Green v. Derwinski, 1 Vet.App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the above, the Board finds that there is credible evidence that the Veteran's service-connected right ankle disability may have worsened since his last examination.  Accordingly, the Board concludes that a new examination is warranted to determine the current extent and severity of the Veteran's right ankle disability.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all VA or private treatment he has received for his service-connected right ankle disability since service.  He should submit a completed VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records he wishes VA to obtain on his behalf.  The Veteran may also submit these records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

Two attempts must be made to obtain any identified private records, unless the first attempt reveals that further attempts would be futile.  If records are identified but not obtained, then the Veteran must be informed of that fact, informed what steps were taken to obtain them, and informed that the claim will be adjudicated without the records but that if he obtains and submits them at a later date the claim may be readjudicated.  

2.  Thereafter, schedule the Veteran for a VA examination to evaluate the nature and severity of his service-connected right ankle disability.  The examiner must review the claims file in conjunction with the examination.  Any medically indicated special tests, including X-rays, should be accomplished, and all subjective complaints and objective symptoms must be documented.  Active and passive range of motion findings pertinent to the Veteran's service-connected right ankle disability, on weight-bearing and nonweight-bearing, must be measured with a goniometer and reported in degrees, to include on repetitive motion testing, during flare-ups (if possible), and in consideration of any additionally limited motion due to pain, weakened movement, incoordination and/or instability of the joint.  

3.  Finally, readjudicate claim.  If any benefit sought is not granted, then issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

